—In a proceeding pursuant to EDPL article 4, the appeals are from an order of the Supreme Court, Suffolk County (Werner, J.), entered November 25, 1998, which granted the petition of the Town of Islip Community Development Agency for vesting power in the subject properties.
Ordered that the order is affirmed, without costs or disbursements.
The Town of Islip Community Development Agency fully complied with the notice provisions of EDPL 402 (B). Moreover, the record reveals that the appellants had actual notice of the condemnation proceeding since they filed claims pursuant to EDPL 503 for the purported value of their respective properties prior to the date of the vesting order.
The contentions of the appellant Grace Kline with respect to the hearing held on her motion to vacate the vesting order are not properly raised on this appeal since she did not appeal from the order denying that motion (see, Grober v Busigo, 133 *522AD2d 389; Imor v Imor, 114 AD2d 552; Calvagno v Nationwide Mut. Fire Ins. Co., 110 AD2d 741).
The appellants’ remaining contentions are without merit. Santucci, J. P., Joy, S. Miller and H. Miller, JJ., concur.